Exhibit 10.44

NOTE: Stock options granted to members of the Managing Committee (“Optionees”)
of U.S. Bancorp (the “Company”) on and after January 1, 2017 will have the terms
and conditions set forth in each Optionee’s grant detail (the “Grant Detail”),
which can be accessed on the Fidelity Website at www.netbenefits.com (or the
website of any other stock plan administrator selected by the Company in the
future). The Grant Detail may be viewed at any time on this Website, and the
Grant Detail may also be printed out. In addition to the individual terms and
conditions set forth in the Grant Detail, each stock option will have the terms
and conditions set forth in the form of Non-Qualified Stock Option Agreement
below. As a condition to each stock option grant, Optionee accepts the terms and
conditions of the Grant Detail and the Non-Qualified Stock Option Agreement.

U.S. BANCORP

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT, together with the Grant Detail which is incorporated herein by
reference (collectively, the “Agreement”), sets forth the terms and conditions
of a stock option for the purchase of common stock of the Company, par value
$0.01 per share (the “Common Stock”), granted to Optionee by the Company. The
grant of the Option is pursuant to the Company’s 2015 Stock Incentive Plan,
which was approved by shareholders on April 21, 2015 (the “Plan”), and is
subject to its terms. Capitalized terms not defined in the Agreement shall have
the meaning ascribed to such terms in the Plan.

The Company and Optionee agree as follows:

 

1. Grant of Option

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants Optionee the right and option (the “Option”) to purchase all or any part
of an aggregate of the number of shares of Common Stock set forth in Optionee’s
Grant Detail at the exercise price per share set forth in the Grant Detail. The
date of grant of the Option (the “Grant Date”) and the expiration date of the
Option (the “Expiration Date”) also are set forth in Optionee’s Grant Detail.
The Option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

 

2. Vesting of Exercise Rights; Forfeiture; Expiration

(a) Time-Based Vesting Conditions; Expiration. Subject to the terms and
conditions of the Agreement, the Option (or a portion thereof) shall vest and
may be exercised on or after the date or dates set forth in Optionee’s Grant
Detail (each such date, a “Scheduled Vesting Date”) if Optionee remains
continuously employed by the Company or an Affiliate of the Company until the
applicable Scheduled Vesting Date. Except as otherwise provided in the
Agreement, if Optionee ceases to be an employee of the Company or any Affiliate
prior to an applicable Scheduled Vesting Date, any portion of the Option that
has not previously become vested in accordance with the Grant Detail shall be
immediately and irrevocably forfeited. Vested Options shall terminate and shall
no longer be exercisable at the close of business on the Expiration Date, or on
such earlier date as provided in this Section 2.



--------------------------------------------------------------------------------

(b) Accelerated Vesting of Exercise Rights Upon Death. Notwithstanding the
vesting provisions contained in Section 2(a), and subject to the other terms and
conditions of the Agreement, if Optionee dies while in the employ of the Company
or any Affiliate, then the vesting of the Option will accelerate upon the death
of Optionee, and the Option will be fully exercisable in whole or in part at any
time up to the earlier of (i) the last day of the three-year period commencing
on the date of Optionee’s death and (ii) the Expiration Date of the Option. The
Option may be exercised by the personal representatives or administrators of
Optionee or by any Person or Persons to whom the Option has been transferred by
will or the applicable laws of descent and distribution.

(c) Continued Vesting of Exercise Rights Upon Retirement or Disability.
Notwithstanding the vesting provisions contained in Section 2(a), and subject to
the other terms and conditions of the Agreement, upon the Retirement (as defined
in Section 9) or Disability (as defined in Section 9) of Optionee, the unvested
portion of the Option at the time of such Retirement or Disability shall not be
forfeited, and instead will become exercisable in accordance with the terms of
the Agreement as though such Retirement or Disability had never occurred.
Notwithstanding the foregoing, if Optionee shall die following Disability or
Retirement (but prior to the Expiration Date of the Option), then the unvested
portion of the Option at the time of Optionee’s death, if any, will become
exercisable in its entirety immediately upon Optionee’s death, and the Option
will be exercisable in whole or in part by the personal representatives or
administrators of Optionee, or by any Person or Persons to whom the Option has
been transferred by will or the applicable laws of descent and distribution, at
any time up to the earlier of (i) the last day of the three-year period
commencing on the date of Optionee’s death and (ii) the Expiration Date of the
Option.

(d) Extended Period to Exercise Option Following Early Retirement. If Optionee’s
employment is terminated by reason of Early Retirement (as defined in
Section 9), Optionee may exercise the portion of the Option that was vested on
the date of such termination of employment at any time up to the earlier of
(i) the last day of the three-year period commencing on the date of such
termination of employment and (ii) the Expiration Date of the Option. If
Optionee shall die following Early Retirement (but prior to the termination or
expiration of the Option as determined in accordance with the immediately prior
sentence), the personal representatives or administrators of Optionee, or the
Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution, may exercise the Option in
accordance with the provisions of this Section 2(d).

(e) Accelerated Vesting of Exercise Rights Upon Qualifying Termination.
Notwithstanding the vesting provision contained in Section 2(a), and subject to
the other terms and conditions of the Agreement, if Optionee’s employment is
terminated pursuant to a Qualifying Termination (as defined in Section 9), the
vesting of the Option will be accelerated and the Option may be exercised in
full immediately upon such Qualifying Termination. Further, upon a Qualifying
Termination, Optionee shall have the right to exercise the Option for a period
of one year following such Qualifying Termination; provided, however, that no
provision of this Section 2(e) shall shorten the period in which the Option may
be exercised in the event of death, Disability, Retirement or Early Retirement
as provided herein; and, provided further, that no Option shall be exercisable
after the Expiration Date of the Option.

(f) Termination for Cause. If Optionee’s employment is terminated for Cause, the
Option shall be terminated in its entirety and shall not be exercisable at any
time on or after the date of the misconduct.

 

2



--------------------------------------------------------------------------------

(g) Exercise of Option Following Termination of Employment for any Reason other
than Cause, Death, Disability, Retirement, Early Retirement or Qualifying
Termination. If Optionee’s employment shall be terminated for any reason other
than Cause, death, Disability, Retirement, Early Retirement or a Qualifying
Termination, Optionee may exercise the Option, to the extent that the Option was
exercisable by Optionee on the date of the termination of employment, at any
time up to the earlier of (i) 90 days after such termination and (ii) the
Expiration Date of the Option.

(h) Forfeiture upon Violation of Confidentiality and Non-solicitation Agreement.
Notwithstanding any other provisions in this Agreement, if Optionee violates the
terms of any confidentiality and non-solicitation agreement between the Company
or an Affiliate and Participant, the Option shall terminate in its entirety and
may no longer be exercised by Optionee (or by any representative or
administrator of Optionee or any transferee of the Optionee by will or the
applicable laws of decent and distribution) at any time on or after the
occurrence of any such violation.

 

3. Special Risk-Related Cancellation Provisions

Notwithstanding any other provision of the Agreement, if at any time subsequent
to the Grant Date the Committee determines, in its sole discretion, that
Optionee has, (i) failed to comply with Company policies and procedures,
including its Code of Ethics and Business Conduct, (ii) violated any law or
regulation, (iii) engaged in negligent or willful misconduct, or (iv) engaged in
activity resulting in a significant or material control deficiency under the
Sarbanes-Oxley Act of 2002, and such failure, violation, misconduct or activity
(A) demonstrates an Inadequate Sensitivity (as defined below) to the inherent
risks of Optionee’s business line or functional area, and (B) results in, or is
reasonably likely to result in, a material adverse impact (whether financial or
reputational) on the Company or Optionee’s business line or functional area, all
or part of the Option granted under the Agreement that has not yet become vested
(i.e. the portion that has not yet become exercisable) at the time of such
determination may be cancelled, and, if so cancelled, all or such part of the
Option will not become exercisable. “Inadequate Sensitivity” means Optionee has
engaged in imprudent activities that subject the Company to risk outcomes in
future periods, including risks that may not be apparent at the time the
activities are undertaken.

 

4. Securities Law Compliance

The exercise of all or any portion of this Option shall only be effective at
such time that the sale of Common Stock issued pursuant to such exercise will
not violate any state or federal securities or other laws. The Company is under
no obligation to effect any registration of the stock subject to the Option
under the Securities Act of 1933 or to effect any state registration or
qualification of such Common Stock. The Company may, in its sole discretion,
defer the effectiveness of any full or partial exercise of the Option in order
to ensure that the issuance of stock upon exercise will be in compliance with
federal or state securities laws and the rules of the New York Stock Exchange or
any other exchange upon which the Company’s Common Stock is traded.

 

5. Method of Exercise of Option

Subject to the foregoing, the Option may be exercised in whole or part from time
to time by contacting Fidelity (or any other stock plan administrator selected
by the Company in the future) in accordance with procedures established by the
Company. Information about exercising the Option can be accessed at USBnet
(HRConnection) or www.USBankHR.com, or such other

 

3



--------------------------------------------------------------------------------

resource as established by the Company. When exercising the Option, the number
of shares as to which the Option is being exercised must be specified, and the
purchase price (together with all federal, state, local, and foreign taxes
required to be withheld) must be paid. To the extent permitted under the option
exercise procedures established by the Company and in effect at the time of
exercise, Optionee may pay the purchase price (i) by check or other authorized
money transfer; (ii) by delivery (through attestation) of already-owned Shares
having a Fair Market Value on the exercise date equal to the applicable exercise
price, which Shares are owned free and clear of any liens, claims, encumbrances
or security interests; or (iii) such other means as permitted under the
procedures established by the Company and in effect at the time of exercise. For
this purpose, already-owned Shares must have been owned by Optionee for a
minimum of six months prior to the date of exercise of the Option.

 

6. Income Tax Withholding

In order to comply with all applicable federal, state, local and foreign income
and payroll tax laws or regulations, the Company or an Affiliate may take such
action as it deems appropriate to ensure that all required withholdings with
respect to taxes, which are the sole and absolute responsibility of Optionee,
are withheld or collected from Optionee. By acceptance and exercise of the
Option, Optionee authorizes the Company or an Affiliate to take such actions,
which may include, but are not limited to: (i) withholding from proceeds of the
sale of Shares acquired upon exercise of the Option, or withholding a portion of
the Shares otherwise to be delivered upon exercise of the Option, in each case
such Shares having a Fair Market Value equal to the amount of such taxes (but
only to the extent necessary to satisfy certain statutory withholding
requirements to avoid adverse accounting treatment under ASC 718);
(ii) withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Company or an Affiliate; and (iii) permitting Optionee to
deliver shares of Common Stock (other than the Shares issuable upon exercise of
the Option) having a Fair Market Value equal to the amount of tax required to be
withheld, which shares must have been owned by Optionee for a minimum of six
months prior to the date of exercise of the Option.

 

7. Miscellaneous

(a) The Agreement shall not give Optionee any right with respect to continuance
of employment with the Company or any Affiliate, nor will it interfere in any
way with the right of the Company or any Affiliate to terminate such employment
at any time. In addition, the Company or any Affiliate may at any time dismiss
Optionee from employment, free from any liability or claim under the Plan. The
holder of the Option will not be deemed to be the holder of any shares subject
to the Option unless and until the Option has been exercised and the purchase
price of the shares purchased has been paid.

(b) The Option may not be transferred, other than by will or the laws of descent
and distribution and during Optionee’s lifetime the Option is exercisable only
by Optionee (or by Optionee’s guardian or legal representative in the case of
disability).

(c) The Company shall at all times during the term of the Option reserve and
keep available such number of shares of the Company’s Common Stock as will be
sufficient to satisfy the requirements of the Agreement.

 

4



--------------------------------------------------------------------------------

(d) The Option is issued pursuant to the Plan and is subject to its terms. The
Plan is available for inspection during business hours at the principal office
of the Company. In addition, the Plan can be accessed on the Fidelity Website at
www.netbenefits.com (or the website of any other stock plan administrator
selected by the Company in the future).

(e) Optionee acknowledges that the grant, vesting, exercise or amendment of the
Option, and the sale or other taxable disposition of the Shares issued with
respect to the Option, may have tax consequences pursuant to the Code or under
local, state or international tax laws. It is intended that the Option shall be
exempt from Section 409A of the Code and the provisions of the Agreement and the
Plan shall be construed and administered accordingly. Any amendment or
modification of the Option (to the extent permitted under the terms of the
Plan), will be undertaken in a manner intended to comply with Section 409A, to
the extent applicable. Notwithstanding the foregoing, there is no guaranty or
assurance as to the tax treatment of the Option. Optionee acknowledges that
Optionee is relying solely and exclusively on Optionee’s own professional tax
and investment advisors with respect to any and all such matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives). Optionee understands and agrees that any and all tax
consequences resulting from the Option and its grant, vesting, exercise,
amendment or any payment with respect thereto, and the sale or other taxable
disposition of the Shares acquired pursuant to the Option, is solely and
exclusively the responsibility of Optionee without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse Optionee for such taxes or other items.

 

8. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

 

9. Definitions

(a) “Disability” means qualifying for and receiving disability benefits under
the Company’s long-term disability programs as in effect from time to time.

(b) “Early Retirement” means termination of employment (other than for Cause) by
a Person who is age 55 or older and has had 10 or more years of employment with
the Company or its Affiliates following such Person’s most recent date of hire
by the Company or its Affiliates.

(c) “Qualifying Termination” means a termination of Optionee’s employment with
the Company or its Affiliates by the Company for any reason other than Cause
within 12 months following a Change in Control, provided that such a termination
will not be a Qualifying Termination if:

 

  (A) the Company has notified Optionee in writing more than 30 days prior to
the Announcement Date that Optionee’s employment is not expected to continue for
more than 12 months following the date of such notification, and Optionee’s
employment is in fact terminated within such 12-month period; or

 

  (B) Optionee has announced in writing, prior to the date the Company provides
a Notice of Termination to Optionee, that Optionee intends to terminate his or
her employment.

 

5



--------------------------------------------------------------------------------

For purposes of this definition, the term Company shall be deemed to include any
Person that has assumed the Option (or provided a substitute award to Optionee)
in connection with a Change in Control.

(d) “Retirement” means the termination of employment (other than for Cause) by a
Person who is age 59 1/2 or older and has had 10 or more years of employment
with the Company or its Affiliates following such Person’s most recent date of
hire by the Company or its Affiliates.

 

6